                 Case: 1:19-cr-00864 Document #: 2 Filed: 11/14/19 Page 1 of 1 PageID #:9

                                       19CR                      B 64
wrLED                                           JUDGE DU RKIN
      ilov 1     i[us:/l               ,v8'ffiffi[#ffi FELoNv
.'Efiflffi :,E   RBYTffi*pIGNATI oN SHEET           FO   R C RIMINAL PR O C EEDINGS

          1.   Is this an indictment or information arising out of offenses charged in one or more
        previously-filed complaints signed by a magistrate judge? No ffou must answer 1b even if
        the answer is No)

                  1a. If the answer is "Yes," list the case number and title of the earliest          filed
                 complaint:

                 1b. Should" this indi&ment or information receive a new case number from the
                 court? Yes

        2. Is this an indictment or information that supersedes one or more previously-filed
        indictments or informations? No

                2a. If the answer is "Yes," Iist the case number and title of the earliest filed
        superseded indictment or information and the name of the assigned judge (Local Rule
        a0.3(b)(2)):

        3.       Is this a re-frling of a previously dismissed indictment or information? No

        4. Is this a case arising out of the failure of the defendant           to appear in a criminal
        proceeding in this Court? No

        5.       Is this a transfer of probation supervision from another district to this District? No

        6.       What level of offense is this indictment or information? Felony

        7.       Does this indictment or information involve eight or more defendants? No

        8.       Does this indictment or information include a conspiracy count? No

        9. Identifu the type of offense that describes the count, other than any conspiracy count,
        with the rnost severe penalty: wire fraud ru

        10.      List the statute of each of the offenses charged in the indictment or information.

                       U.S.C. $ 1343

                                                                W ltr/t-__
                 1"8



                                                             Matthew Madden
                                                             Assistant United States Attorney
